In an action for judgment declaring the existence of a prescriptive easement of access over land which intervenes between a driveway common to owners of a row of attached dwellings with rear garages and a street, and for removal of the obstruction of such passageway, the defendants appeal from so much of a judgment of the Supreme Court, Kings County, entered June 25, 1958, after trial before a Special Referee, as declares that plaintiffs have acquired such easement, as directs defendants to remove a fence, as enjoins defendants from interfering with the use of such easement, and as directs the Register of the City of New York to record the judgment. Judgment insofar as appealed from affirmed, without costs. No opinion. Beldoek, Acting P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.